DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive assembly” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 1-4 recite “A water drainage valve for a double drum washing machine, comprising: a first water drainage valve body connected to a first outer drum and a second water drainage valve body connected to a second outer drum” which renders the claim indefinite because it is unclear how said “first outer drum” and “second outer drum” are positively recited as elements which comprise the water drainage valve.
Regarding claim 5,
Claim 5 is unclear in view of claim 4 from which is depends which specifies that only the first valve plug is moved when rotating the turntable.  However claim 5 further specifies that only the second valve plug is moved when rotating the turntable.  In view of the specification and drawings, the rotation directions (clockwise vs. counterclockwise) should be further specified.
Regarding claim 10,
be not driven by the second arc-shaped guide groove to move” which renders the claim indefinite because it is unclear what is meant by the phrase “be not driven by the second arc-shaped guide groove to move”, perhaps resulting from mistranslation.  Clarification is required.
Regarding claim 11,
Lines 4-6 recite “in condition that the second arc-shaped guide groove drives the second pull rod hook within the first arc-shaped guide groove to move, be not driven by the first arc-shaped guide groove to move” which renders the claim indefinite because it is unclear what is meant by the phrase “be not driven by the first arc-shaped guide groove to move”, perhaps resulting from mistranslation.  Clarification is required.
Regarding claim 20,
Claim 20 is unclear in view of claim 19 from which is depends which specifies that only the first valve plug is moved when rotating the turntable.  However claim 20 further specifies that only the second valve plug is moved when rotating the turntable.  In view of the specification and drawings, the rotation directions (clockwise vs. counterclockwise) should be further specified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,865,078 to Ensign (hereafter “Ensign”).
Regarding claim 1,
Ensign discloses a water drainage valve (see Fig. 3-4; note that the valve can clearly be used with different flow directions as the turntable 144 secures the valve member in both a push and pull direction, therefore the flow directions can be inversed while maintaining the valve function and thus be used for draining purposes from two drain sources) suitable for a double drum washing machine, comprising: 
a first water drainage valve body (86) connected to a first outer drum (not limiting because washing machine not claimed) and a second water drainage valve body (124) connected to a second outer drum (not limiting because washing machine not claimed) [Fig. 4; col. 4, lines 9-62]; 
a first valve plug (104) inside the first water drainage valve body and a second valve plug (122) inside the second water drainage valve body [Fig. 4; col. 4, lines 9-62]; and 
a drive assembly (184) connected to the first valve plug and the second valve plug [see Fig. 5], wherein the drive assembly is configured to drive the first valve plug to move so as to control the first water drainage valve body to open or close and drive the second valve plug to move so as to control the second water drainage valve body to open or close; and the first water drainage valve body is in a closed state when the second water drainage valve body is in an open state [see Fig. 8-10; col. 6, line 57 – col. 7, line 5].  
for a double drum washing machine”, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding claim 2,
Ensign discloses the water drainage valve according to claim 1, wherein the drive assembly (184) is configured to drive the first valve plug (104) to move so as to control the first water drainage valve body to open or close and drive the second valve plug (122) to move so as to control the second water drainage valve body to open or close; and the second water drainage valve body is in a closed state when the first water drainage valve body is in an open state [see Fig. 8-10; col. 6, line 57 – col. 7, line 5].
Regarding claims 3 and 14,
Ensign discloses the water drainage valve according to claims 1 and 2, wherein 
the first water drainage valve body (86) is provided with a first water inlet and a first water outlet (which leads to a common outlet), the first valve plug (104) is disposed 
the second water drainage valve body (124) is provided with a second water inlet and a second water outlet (which leads to a common outlet), the second valve plug (122) is disposed between the second water inlet and the second water outlet, and the drive assembly (184) is configured to drive the second valve plug to move so as to control the second water inlet to be intercommunicated or uncommunicated with the second water outlet [Fig. 4, 8-10; col. 4, lines 9-62; col. 6, line 57 – col. 7, line 5].
Regarding claims 12 and 16,
Ensign discloses the water drainage valve according to claims 1 and 2, wherein a first water inlet and a first water outlet of the first water drainage valve body are perpendicular to each other; and a second water inlet and a second water outlet of the second water drainage valve body are perpendicular to each other (note that individual outlets lead to a common outlet 80) [see Fig. 4].  

Claims 1-3, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104652085 to Chang et al. (hereafter “Chang”, machine translation provided for citation).
Regarding claim 1,
Chang discloses a water drainage valve (4) for a double drum washing machine, comprising: 

a first valve plug (431) inside the first water drainage valve body and a second valve plug (431) inside the second water drainage valve body [Fig. 11; page 9-10]; and 
a control device (433) and a control motor (432) (equivalent to a drive assembly) connected to a first valve plug cavity (415) and a second valve plug cavity (416), with the control motor (432) driving the valve plugs (431) to move so as to control the opening and closing of the first water outlet pipe (412) and the second water outlet pipe (413).  Two working states of the water drainage valve (4) are: the drainage valve of the first valve plug cavity (415) being opened and the drainage valve of the second plug cavity (416) being closed; or the drainage valve of the first valve plug cavity (415) being closed and the drainage valve of the second plug cavity (416) being opened (equivalent to disclosing that the drive assembly is configured to drive the first valve plug to move so as to control the first water drainage valve body to open or close and drive the second valve plug to move so as to control the second water drainage valve body to open or close; and the first water drainage valve body is in a closed state when the second water drainage valve body is in an open state) [Fig. 6-7, 11, page 10].
Regarding claim 2,

Regarding claims 3 and 14,
Chang discloses the water drainage valve for a double drum washing machine according to claims 1 and 2, wherein 
the first water drainage valve body (43) is provided with a first water inlet (which comes from a common inlet) and a first water outlet (412), the first valve plug (431) is disposed between the first water inlet and the first water outlet, and the drive assembly is configured to drive the first valve plug to move so as to control the first water inlet to be intercommunicated or uncommunicated with the first water outlet; and 
the second water drainage valve body (43) is provided with a second water inlet (which comes from a common inlet) and a second water outlet (413), the second valve plug (431) is disposed between the second water inlet and the second water outlet, and the drive assembly is configured to drive the second valve plug to move so as to control the second water inlet to be intercommunicated or uncommunicated with the second water outlet [see Fig. 4; page 10].
Regarding claims 12 and 16,

Regarding claim 13,
Chang discloses a double drum washing machine, comprising a water drainage valve (4), wherein the water drainage valve comprises:
a first water drainage valve body (43) connected to a first water outlet pipe (412), and a second water drainage valve body (43) connected to a second water outlet pipe (413), wherein since the first water outlet pipe (412) and the second water outlet pipe (413) are respectively connected to a first water drainage pipe (8) and a second outer drum water inlet (21), it can be seen that one of the valve bodies (43) is indirectly connected to a first outer drum and the other valve body (43) is directly connected to a second outer drum [Fig. 3-7; pages 8-9];
a first valve plug (431) inside the first water drainage valve body and a second valve plug (431) inside the second water drainage valve body [Fig. 11; page 9-10]; and 
a control device (433) and a control motor (432) (equivalent to a drive assembly) connected to a first valve plug cavity (415) and a second valve plug cavity (416), with the control motor (432) driving the valve plugs (431) to move so as to control the opening and closing of the first water outlet pipe (412) and the second water outlet pipe (413).  Two working states of the water drainage valve (4) are: the drainage valve of the first valve plug cavity (415) being opened and the drainage valve of the second plug 
Regarding claim 17,
Chang discloses the water drainage valve for a double drum washing machine according to claim 13, wherein the drive assembly (control device 433 and control motor 432) is configured to drive the first valve plug to move so as to control the first water drainage valve body to open or close and drive the second valve plug to move so as to control the second water drainage valve body to open or close; and the second water drainage valve body is in a closed state when the first water drainage valve body is in an open state [Fig. 6-7, 11, page 10].
Regarding claim 18,
Chang discloses the water drainage valve for a double drum washing machine according to claim 13, wherein 
the first water drainage valve body (43) is provided with a first water inlet (which comes from a common inlet) and a first water outlet (412), the first valve plug (431) is disposed between the first water inlet and the first water outlet, and the drive assembly is configured to drive the first valve plug to move so as to control the first water inlet to be intercommunicated or uncommunicated with the first water outlet; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,865,078 to Ensign (hereafter “Ensign”).
Regarding claim 4,
Ensign discloses the water drainage valve of claim 3, wherein 
the drive assembly comprises a drive shaft (150), a turntable (144) secured to an output end of the drive shaft, a first pull rod connected to the first valve plug (104), and a second pull rod connected to the second valve plug (124); wherein 
the turntable is configured to, in condition that the turntable rotates, only drive the first pull rod to move, so that the first pull rod drives the first valve plug connected to the 
Ensign teaches that the turntable (144) is rotated manually via the drive shaft, but does not explicitly teach that the drive assembly comprises a motor for doing so.  However it is old and commonly known in the art to utilize such a motor for selectively actuating rotation of a component as desired.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a commonly known motor configuration since the examiner takes Official Notice of such a motor for its use in the art and the selection of using a motor for selectively rotating the turntable would be within the level of ordinary skill in the art.
Regarding claim 5,
Ensign discloses the water drainage valve of claim 4, wherein the turntable (144) is configured to, in condition that the turntable rotates, only drive the second pull rod to move, so that the second pull rod drives the second valve plug connected to the second pull rod to move so as to control the second water inlet to be intercommunicated with the second water outlet [Fig. 8-10; col. 6, line 57 – col. 7, line 5].  
Regarding claims 6 and 15,
Ensign discloses the water drainage valve of claims 4 and 5, wherein the turntable is provided with a first arc-shaped guide groove (158) and a second arc-shaped guide groove (160) symmetrically disposed with respect to each other, the first arc-shaped guide groove and the second arc-shaped guide groove are disposed on a same side of a center of the turntable, one end of the first pull rod is disposed within the first arc-shaped guide groove and movable when driven by the first arc-shaped guide 
Regarding claim 7,
Ensign discloses the water drainage valve of claim 6, wherein the first arc-shaped guide groove (158), the second arc-shaped guide groove (160), and the turntable (144) are concentrically arranged [see Fig. 8-10].  
Regarding claim 8,
Ensign discloses the water drainage valve of claim 7, wherein the one end of the first pull rod within the first arc-shaped guide groove is provided with a first pull rod hook (178), and the first pull rod hook is disposed within the first arc-shaped guide groove (158) and movable within the first arc-shaped guide groove; and the one end of the second pull rod within the second arc-shaped guide groove is provided with a second pull rod hook (180), and the second pull rod hook is disposed within the second arc- shaped guide groove (160) and movable within the second arc-shaped guide groove [Fig. 8-10; col. 7, lines 6-57].
Regarding claim 9,
Ensign discloses the water drainage valve of claim 8, wherein when the first water drainage valve body and the second water drainage valve body each are in the closed state, a center of the first pull rod hook (178), a center of the second pull rod hook (180), and the center of the turntable (144) are located on a same straight line [see Fig. 8-10].  
Regarding claim 10,

Regarding claim 11,
Ensign discloses the water drainage valve of claim 9, wherein the first pull rod hook within the first arc-shaped guide groove is configured to, in condition that the second arc-shaped guide groove drives the second pull rod hook within the second arc-shaped guide groove to move, be not driven by the first arc-shaped guide groove to move [see Fig. 8-10; col. 7, lines 6-57].

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 19-20,
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711